Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hongming (CN 102585308 A, published 18 Jul. 2012, hereinafter Hongming).
Regarding claims 1-2 and 6, Hongming teaches a wear-resistant inner layer of a rubber hose comprising sulfur, 29-31 g butadiene rubber (BR), 19-21 g styrene-butadiene rubber (SBR), and 49-51 g natural rubber, and 2.9 to 3.1 g glycerin (Abstract).  Thus, the glycerin in present in the amount of 2.8 (2.9/(31+21+51)*100) to 3.2 parts (3.1/(29+19+49)*100) per 100 parts mass .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hongming (CN 102585308 A, published 18 Jul. 2012, hereinafter Hongming) in view of Gon et al. (JP 2008/074926 A, published 03 Apr. 2008, hereinafter Gon.
Regarding claims 5 and 11, Hongming teaches the elements of claim 1.
Hongming does not describe the configuration of his steel wire reinforcement layer.
Gon teaches a rubber composition (Abstract) containing a diene polymer rubber, for example styrene-butadiene copolymer rubber (SBR) and polybutadiene rubber (paragraph 0012).  Gon teaches his rubber composition used as a rubber layer adjacent to a reinforcing layer in a hose (paragraph 0029).  Gon teaches the reinforcing layer has a spiral shape and is composed of steel or brass wires (paragraph 0031).  Gon teaches that the metal reinforcing layer is braided metal wires (Figure 1 in original Japanese patent document):


    PNG
    media_image1.png
    523
    487
    media_image1.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steel wire spiral-shaped reinforcing layer as .

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hongming (CN 102585308 A, published 18 Jul. 2012, hereinafter Hongming) in view of Lechtenbohmer and Klinkenberg (US Patent Application 2002/0037962 A1, published 28 Mar. 2002, hereinafter Lechtenbohmer) or alternatively in view of Ikeda and Tajima (EP 0490533 B1, published 22 Jul. 1998, hereinafter Ikeda).
Regarding claims 3 and 7, Hongming teaches the elements of claims 1 and 2.
Hongming does not disclose the inclusion of wax in his formulation.
Lechtenbohmer teaches a sulfur-cured diene rubber composition (Abstract), which may be in the form of a hose (paragraph 0072).  Lechtenbohmer teaches the inclusion of a wax in the amount of 1 to 5 parts per hundred parts rubber (phr) (paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wax in the amount taught by Lechtenbohmer in the rubber formulation taught by Hongming.  Hongming’s and Lechtenbohmer’s inventions are in analogous arts; both inventions are directed toward rubber compositions for hoses.  Therefore, one of ordinary skill in the art would have a reasonable expectation of success in incorporating wax in the amounts taught by Lechtenbohmer into the rubber formulation of Hongming.  Further, Lechtenbohmer teaches that it is readily understood by those having skill in the art that the rubber composition would be compounded with various commonly used 

Alternatively, Ikeda teaches a paraffin wax composition for rubber compositions, including polybutadiene rubber and styrene-butadiene copolymer rubber (Abstract and page 3, lines 21-24).  Ikeda teaches that the amount of the wax is 1 to 10 parts per 100 parts of diene rubber (page 3, lines 25-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wax in the amount taught by Ikeda in the rubber formulation taught by Hongming.  Ikeda teaches that the wax prevents degradation of rubber articles with ozone over a wide temperature range from a low temperature zone to a high temperature zone (page 2, lines 1-3).  Ikeda teaches that wax amounts less than 1 part per 100 parts diene rubber result in insufficient surface coverage and wax amounts greater than 10 parts of wax per 100 parts diene rubber reduce the tenacity of the rubber (page 3, lines 25-29).

Claims 1, 5-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Minuto (US Patent 3,533,979, published 13 Oct. 1970, hereinafter Minuto) in view of Gon et al. (JP 2008/074926 A, published 03 Apr. 2008, hereinafter Gon.
Regarding claims 1, 5-6, and 11, Minuto teaches a rubber composition comprising a diene rubber, sulfur, and an additive mixture that includes hexylene glycol or octylene glycol (Abstract).  Minuto teaches one of these glycols (polyhydric alcohols) are present in the amount of 0.05 (10/(10+80+10)*0.5) to 13.8 parts (90/(90+20+1)*17) per 100 parts rubber stock 
Minuto does not disclose a metallic reinforcing layer.
Gon teaches a rubber composition (Abstract) containing a diene polymer rubber, for example styrene-butadiene copolymer rubber (SBR) and polybutadiene rubber (paragraph 0012).  Gon teaches his rubber composition used as a rubber layer adjacent to a reinforcing layer in a hose (paragraph 0029).  Gon teaches the reinforcing layer has a spiral shape and is composed of steel or brass wires (paragraph 0031).  Gon teaches that the metal reinforcing layer is braided metal wires (Figure 1 in original Japanese patent document):


    PNG
    media_image1.png
    523
    487
    media_image1.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steel wire spiral-shaped reinforcing layer as taught by Gon to the hose of Minuto.  Gon teaches that the reinforcing layer maintains the strength of the hose (paragraph 0031).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Minuto (US Patent 3,533,979, published 13 Oct. 1970, hereinafter Minuto) in view of Lechtenbohmer and Klinkenberg (US Patent Application 2002/0037962 A1, published 28 Mar. 2002, hereinafter Lechtenbohmer) or alternatively in view of Ikeda and Tajima (EP 0490533 B1, published 22 Jul. 1998, hereinafter Ikeda).
Regarding claim 3, Minuto teaches the elements of claim 1.
Minuto teaches the inclusion of wax in his rubber formulations (Examples 4, 6a, and 9a), but he does not disclose a range for the amount of wax in his invention.
Lechtenbohmer teaches a sulfur-cured diene rubber composition (Abstract), which may be in the form of a hose (paragraph 0072).  Lechtenbohmer teaches the inclusion of a wax in the amount of 1 to 5 parts per hundred parts rubber (phr) (paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wax in the amount taught by Lechtenbohmer in the rubber formulation taught by Minuto.  Minuto’s and Lechtenbohmer’s inventions are in analogous arts; both inventions are directed toward rubber compositions for hoses.  Therefore, one of ordinary skill in the art would have a reasonable expectation of success in incorporating wax in the amounts taught by Lechtenbohmer into the rubber formulation of Minuto.  Further, Lechtenbohmer teaches that it is readily understood by those having skill in the art that the rubber composition would be compounded with various commonly used additive materials, including waxes (paragraph 0065).  Lechtenbohmer teaches that the typical amounts of waxes comprise about 1 to about 5 phr (paragraph 0065).

Alternatively, Ikeda teaches a paraffin wax composition for rubber compositions, including polybutadiene rubber and styrene-butadiene copolymer rubber (Abstract and page 3, lines 21-24).  Ikeda teaches that the amount of the wax is 1 to 10 parts per 100 parts of diene rubber (page 3, lines 25-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wax in the amount taught by Ikeda in the rubber formulation taught by Minuto.  Ikeda teaches that the wax prevents degradation of rubber articles with ozone over a wide temperature range from a low temperature zone to a high temperature zone (page 2, lines 1-3).  Ikeda teaches that wax amounts less than 1 part per 100 parts diene rubber result in insufficient surface coverage and wax amounts greater than 10 parts of wax per 100 parts diene rubber reduce the tenacity of the rubber (page 3, lines 25-29).
Response to Arguments
Applicant's arguments filed 11 May 2021 have been fully considered, and they were persuasive regarding the teaching of Gon being associated with a peroxide-based crosslinker.  However, examiner has set forth new grounds of rejection, as presented above; therefore, this Office Action is non-final. 
Applicant amended claim 1 and cancelled claims 12-13.  
Applicant argues that Gon’s teaching is based on using a peroxide-based crosslinker, so one of ordinary skill in the art would not apply the teaching of Gon to a rubber formulation using only a sulfur-based crosslinker.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787